Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 09/24/2019. Claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claim 1, it is unclear whether the two recitations of “a neural network based model” intend to refer to same or different neural network based model(s).  
In claim 1, it is unclear which "regions of individual questions" the recitations of “regions of the individual questions” and “the regions of individual questions” are referring to.
In claim 1, “the corresponding type of the question” lacks antecedent basis.
In claim 1, “the separate images” lacks antecedent basis.
In claim 1, “the type of the question” lacks antecedent basis.
In claim 1, “the region of individual questions” lacks antecedent basis.
In claim 1, “the component” lacks antecedent basis.
In claim 1, “the region of the question” lacks antecedent basis.
In claim 11, it is unclear whether the two recitations of “a question” intend to refer to same or different.
In claim 14, “the stem vectorization model” lacks antecedent basis.
In claim 14, it is unclear whether the recited “a question bank” intends to be same as or different from the recited “a question bank” in claim 11 upon which claim 14 depends.
In claim 14, it is unclear whether the recited “a neural network based model” intend to be same as or different from the two recitations of “a neural network based model” in claim 1.
It is apparent that the claims are replete with indefinite language and the above
may not be an exhaustive list of the indefinite language in the claims. Applicant is
responsible for reviewing the claims and making all appropriate corrections. Applicant
also needs to maintain claim language consistency to avoid claim ambiguity.
	In view of the above rejections under 35 U.S.C. 112(b), claims 1-20 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A method for intelligent identification of a question, comprising:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A method for intelligent identification of a question, comprising:
A method is a process, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and requirements of this title.”).
[S1]  identifying regions of individual questions on a test paper based on an image of the test paper and a first model trained in advance, wherein the first model is a neural network based model
The first model/neural network based model is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Identifying an image … is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[S2]  identifying question type for regions of the individual questions respectively by using the first model, and labeling the identified individual types of questions respectively, and labeling individual components of the corresponding type of the question in the region of individual questions, the components including stems, answers, and/or picture
The first model is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Identifying question type for regions of the individual questions and labeling the identified individual types of questions … is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[S3]  identifying characters in the region of the individual questions based on the separate images of the regions of the individual questions on the test paper, the type of the question corresponding to the region of the question, the component corresponding to the region of the question, and a second model, so as to determine the information recorded on the test paper, wherein the second model is a neural network based model
The second model/neural network based model is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Identifying characters in the region of the individual questions…to determine the information recorded on the test paper … is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the first model/neural network based model and second model/neural network based model, and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the first model/neural network based model and second model/neural network based model which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: for example, ¶ 9:…the first model is a neural network based model…; ¶ 11:…the second model is a neural network based model…; ¶ 19:…the first neural network is built based on a deep convolutional neural network…; ¶ 50:… the first model is trained based on a deep convolutional neural network, and the second model is trained based on a dilated convolution and attention model…; ¶ 69:…present invention trains a neural network model (e.g., CNN model) into a model for question type recognition…; ¶¶ 127, 130…to achieve the above object, the present invention further provides an  electronic device comprising a processor, a communication interface, a memory and a communication bus, wherein the processor, the communication interface and the memory communicate with each other through the communication bus…; ¶ 284: Various illustrative logic blocks, modules, and circuits described in connection with the embodiments disclosed herein may be implemented or executed in general purpose processors…The lack of details about the additional elements, as noted earlier, indicates that the above-mentioned first model/neural network based model and second model/neural network based model are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, represent insignificant extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the published Specification describes the first model/neural network based model and second model/neural network based model in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. 
The originally filed Specification, as noted above, supports a finding that the additional elements are generic, or part of generic devices such as general purpose computers having generic components to perform the claim functions. Each of the claim steps do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of “identifying”, “identifying”, and “identifying”,  is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 11 is a method for intelligent correction of a question, comprising: performing a method for intelligent identification of a question according to claim 1 perform steps comparable to those of representative claim 1. Accordingly, independent claim 11 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
	Dependent claims 2-10 and 12-20 include all the limitations of independent claims 1 and 11 from which they respectively depend and, as such, recite the same abstract idea(s) noted above for independent claims 1 and 11. Dependent claims 2-10 and 12-20 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 2-10 and 12-20 integrates the judicial exception into a practical application. While dependent claims 2-10 and 12-20 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-10 and 12-20 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Examiner's Note
No art rejections are currently provided in light of the rejections under 35 USC §112(b) herein.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715